ROBERTS, J.
Epitomized Opinion
Miskell was a passenger in the back seat of a Ford jitney bus in which three other passengers and the driver were riding. The bus was being driven along a street in Youngstown about 10:30 on a co’d, rainy night in January. 1920. The pavement was wet and slippery. Automobiles were parked at the curb on one side of the street and there was scarcely room for the Ford to pass between the street car track and the parked cars. The evidence disclosed that a street car was approaching from the opposite direction and that the motorman saw this Ford when it was several hundred feet away. To avoid danger of colliding with the parked automobiles, the driver turned his car onto the nearest street car rail. The Ford collided with the street car and Miskell was injured. The jury returned a verdict of $7,000 for Miskell. In affirming the judgment 'he Court of Appeals held:
1. The evidence is conflicting, but the verdict is not so decidedly against the weight of the evidence as to justify a reversal. The testimony of the expert witnesses as to Miskdl’s injuries is conflicting, but the verdict is not clearly excessive.